Citation Nr: 1220014	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to January 18, 2008, and a rating in excess of 70 percent for PTSD from January 18, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that assigned an increased rating of 50 percent for PTSD, effective October 17, 2007.

In a February 2008 rating decision, the Veteran's disability rating for his PTSD was increased to 70 percent, effective January 18, 2008.  This action did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2009, the Veteran withdrew his request for a videoconference hearing before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In May 2010, the Board received a letter from a Vet Center counselor which states that the Veteran is currently enrolled in group counseling.  However, Vet Center records are not of record.  In addition, the most recent VA treatment records are dated in June 2009.  While records of the Veteran's hospitalization at McLeod Medical Center in October 2008 are of record, it appears that he also received treatment in January 2008.

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims, and providing an examination if necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As such, the Board finds that remand is necessary so that additional private treatments records may be obtained.  In addition, any more recent VA medical records pertinent to the claim should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also submitted statements from his spouse, children, pastor, and friend without a waiver of his right to have the evidence initially considered by the originating agency.  In addition these statements suggest a worsening of the Veteran's PTSD.  Therefore, he should be scheduled for a VA examination to determine the current severity of his service-connected PTSD.  It is noted that his last VA examination was conducted in May 2009, more than 3 years ago, and the evidence suggests that he has had additional treatment for PTSD during the intervening years since that examination-the record is unclear as to whether there has been worsening of service-connected PTSD since the last VA examination.

Finally, in an April 2010 statement, the Veteran's spouse, a personnel manager, stated that based on her experience she thinks that the Veteran is not suitable for work.  On remand, the Veteran should be requested to clarify whether he is raising the issue of entitlement to a total rating based on unemployability due to service-connected PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's PTSD, to include associating with the claims folder all pertinent VA records for the period since June 2009, all Vet Center records, private medical records from McLeod Medical Center dated in January 2008, and any pertinent records in Virtual VA that have not been associated with the claims folder.

2.  The RO or AMC should also request the Veteran to clarify whether he is claiming entitlement to a total rating based on unemployability due to service-connected PTSD and should respond appropriately to any such clarification provided by the Veteran.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity and manifestations of his service-connected PTSD.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work, to include whether it is sufficient by itself to render the Veteran unemployable.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or AMC should also undertake any other development it determines to be warranted.  

5.  Then, the RO or AMC should readjudicate the issue on appeal, to include entitlement to a TDIU if appropriate.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

